UNITED STATES DISTRICT COURT                                FILED
                             FOR THE DISTRICT OF COLUMBIA
                                                                                          MAY 2 2 2012
Douglas-William Hysell,                               )                           Clerk, U.S. District & B
                                                      )                          Courts tor the District ot~~~~~k
               Plaintiff,                             )
                                                      )
               v.                                     )       Civil Action No.

State of California,
                                                      )
                                                      )
                                                                                        12 0830
                                                      )
               Defendant.                             )




                                   MEMORANDUM OPINION

       This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss this action for lack of

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action

"at any time" it determines that subject matter jurisdiction is wanting).

       Plaintiff, a California prisoner, has submitted a mostly incomprehensible document

captioned: "Motion to Vacate Void Judgment (Ex Parte)." He appears to be challenging his

California conviction. A federal district court is not a reviewing court and generally lacks subject

matter jurisdiction to review the decisions of other courts. See 28 U.S.C. §§ 1331, 1332 (general

jurisdictional provisions); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert.

denied 513 U.S. 1150 (1995). A separate Order of dismissal accompanies this Memorandum

Opinion.



             I flA
Date: May_l_·, 2012                                   United States District Judge




                                                                                                                    3